Exhibit 10.61

 

      BAYER HEALTHCARE AG       13342 LEVERKUSEN, GERMANY       JUNE 25, 2007

Ted W. Love, M.D.

Chairman & CEO

Nuvelo, Inc.

201 Industrial Road, Suite 310

San Carlos, CA 94070

 

RE:   License and Collaboration Agreement, dated as of January 4, 2006 (the
“Agreement”), by and between Nuvelo, Inc. (“Nuvelo”) and Bayer Healthcare AG
(“Bayer”)

Dear Dr. Love:

This letter, when signed by Nuvelo, will constitute the agreement between Nuvelo
and Bayer regarding the termination of the Agreement. All capitalized terms in
this letter will have the meanings provided in the Agreement, unless they are
otherwise defined in this letter.

1. Subject to the terms of this letter, Bayer hereby terminates the Agreement,
effective June 30, 2007, pursuant to Section 15.4 of the Agreement (“Bayer
Termination; Effects of Termination”). Except as specifically provided to the
contrary in this letter, the effects of termination will be as provided in
Section 15.4 of the Agreement.

2. Subject to the terms of this letter, including without limitation Bayer’s
payment of the fee set forth in Paragraph 3 of this letter, Nuvelo hereby waives
its rights under Section 15.4 (vii) to require Bayer: (a) to provide Nuvelo
twelve (12) months’ written notice of termination; (b) to continue to reimburse
Nuvelo for Bayer’s share of Development Expenses under Section 4.7 of the
Agreement in conducting Global Development Programs approved by the JSC prior to
the date of Bayer’s notice of termination to Nuvelo; and (c) to pay Nuvelo the
milestone payment provided in Section 8.2(a)(vii) of the Agreement upon Nuvelo’s
initiation of a Global Development Program for Licensed Product that is a Phase
2 Clinical Trial in a stroke indication.

3. Within thirty (30) days of the date of this letter, Bayer will pay Nuvelo the
non-refundable sum of Fifteen Million Dollars (US$15,000,000) in immediately
available funds, by electronic transfer to a Nuvelo bank account designated in
writing by Nuvelo.

4. Within thirty (30) days of June 30, 2007, Nuvelo and Bayer will submit to
each other written statements showing Development Expenses incurred during that
calendar quarter in connection with Global Development Programs as provided in
Section 4.7 of the Agreement. Nuvelo and Bayer will reconcile those statements,
and the appropriate amount will be paid by the party owing such amount, as
provided in Section 4.7.



--------------------------------------------------------------------------------

5. Subject to the terms of this letter, Nuvelo hereby grants to Bayer a
one-time, non-transferable exclusive option (the “Option”) to re-acquire right
to develop and commercialize alfimeprase outside of the United States following
(a) Nuvelo’s initiation of a Pivotal Trial (as defined below) for alfimeprase in
the stroke indication (the “Pivotal Stroke Trial”) or (b) Nuvelo’s public
announcement that it is discontinuing further development of alfimeprase in the
stroke indication. Bayer may exercise the Option by delivery to Nuvelo of
written notice of exercise, together with a non-refundable payment of Fifteen
Million Dollars ($15,000,000) in immediately available funds (the “Option
Exercise Fee”), within thirty (30) days (the “Notice Period”) after Nuvelo
provides to Bayer the following: If Nuvelo has initiated the Pivotal Stroke
Trial, the Notice Period will begin when Nuvelo has provided Bayer with access
to the data tables from the CARNEROS-1 stroke trial (the “CARNEROS-1 Trial”)
within 30 days of trial completion, the protocol for the Pivotal Stroke Trial,
and a certificate confirming that Nuvelo has obtained sufficient clearance from
applicable US or EU Regulatory Authorities to initiate the Pivotal Stroke Trial.
If Nuvelo has publicly announced its discontinuance of development of
alfimeprase in the stroke indication, the Notice Period will begin when Nuvelo
has provided Bayer with access to the data tables from the CARNEROS-1 Trial and
a copy of Nuvelo’s public announcement of its discontinuance of development of
alfimeprase in the stroke indication.

The Option Exercise Fee shall be paid by electronic transfer to a Nuvelo bank
account designated in writing by Nuvelo. If Bayer does not exercise the Option
by the end of the Notice Period, Bayer shall have no further right or interest
of any kind relating to alfimeprase. If Bayer does exercise the Option prior to
the end of the Notice Period, Bayer and Nuvelo shall execute a new License and
Collaboration Agreement on the same terms as the Agreement, except that the
Effective Date shall be the date of Bayer’s exercise of the Option, there shall
not be an upfront payment (other than payment of the Option Exercise Fee) or the
milestone payment provided for in Section 8.2(a)(vii) of the Agreement
(Initiation a Global Development Program for a Licensed Product that is a Phase
2 Clinical Trial in a stroke indication), and Bayer shall not be responsible for
any Development Expenses incurred after June 30, 2007 and prior to the new
Effective Date.

For purposes of this letter, “Pivotal Trial” shall mean a Clinical Trial
commenced after the conclusion of the CARNEROS-1 Trial, on sufficient numbers of
subjects that, if the defined end-points are met, is designed (and agreed to by
the FDA, or other EU Regulatory Authorities) to establish that alfimeprase is
safe and efficacious for the treatment of a stroke indication, and to define
warnings, precautions and adverse reactions that are associated with the drug in
the dosage range to be prescribed, and which provides pivotal data supporting
Regulatory Approval of alfimeprase and that satisfy the requirements of 21 CFR
321.21(c), or its successor regulation, or an equivalent foreign clinical trial.



--------------------------------------------------------------------------------

This letter agreement summarizes all claims that either party may have against
the other. Payments made by Bayer and the exclusive option granted by Nuvelo are
full and final settlement of all claims one party may have against the other
arising out of the Agreement.

If this letter accurately reflects your understanding of the our agreement to
terminate the Agreement, please sign and date a copy of this letter in the space
indicated below and return it to me.

 

Sincerely,

/s/ Gunnar Riemann

 

Gunnar Riemann

 

AGREED AND ACCEPTED:

NUVELO, INC.

By

 

/s/ Ted W. Love

  Ted W. Love   Chairman & CEO

 

Date:

 

June 26, 2007